Exhibit 10.1

[NAME]

EMPLOYMENT AGREEMENT

KEY ENERGY SERVICES, LLC (the “Company”), a Texas limited liability company with
its principal offices at 1301 McKinney Street, Suite 1800, Houston, Texas 77010,
and                      (“Employee”) enter into this Employment Agreement (this
“Agreement”) effective the      day of              201     (the “Commencement
Date”) in order to outline the terms and conditions of Employee’s employment
relationship with the Company during the term of this Agreement. Employee and
the Company hereby agree as follows:

1. Employment; Term of Agreement. Employee agrees to devote his full time and
best efforts to serve as                     , for the Company, having those
duties and title specified from time to time by the Chief Executive Officer,
Senior Officers or the Board of Directors (the “Board”) of Key Energy Services,
Inc. (“Key”). This Agreement will continue until the close of business on
            , 201_, unless earlier terminated in accordance with its terms, and
shall be automatically renewed for successive one-year terms unless either
Employee or the Company gives written notice to the other, no later than thirty
(30) days prior to the expiration of the then-current term that such automatic
extension shall not occur (“Notice of Non-Renewal”). Employee will, if elected,
serve as an officer and/or director of the Company, its parent, subsidiaries or
affiliates (collectively, the “Key Companies”) and perform all duties incident
to such offices. This Agreement supersedes and replaces the Change of Control
Agreement between Employee and the Company dated              201    .

2.    Salary; Bonus; Expenses. The Company will pay a salary to Employee at the
annual rate of                      and NO/100 ($    ,000.00) (the “Base
Salary”), payable in substantially equal installments in accordance with the
Company’s existing payroll practices, but no less frequently than monthly.
Senior management of the Company will have discretion to review Employee’s
compensation from time to time as it deems appropriate and may, in its sole
discretion, increase Employee’s Base Salary. In addition, Employee shall be
eligible to participate in incentive plans in effect from time to time for the
Key Companies’ similarly-situated executives, key employees and other persons
involved in the business of the Company and in the Key Companies’ stock-based
incentive plans outstanding from time to time. Under the Key Companies’ annual
incentive bonus plan and subject to the terms of the governing plan, Employee
may be eligible to earn a discretionary cash bonus, with the amount of any such
bonus in any given year to be determined by the senior management of the Company
or the Board (or a committee thereof) in their sole discretion, based upon the
level of achievement of goals mutually established by Employee and the senior
management of the Company (subject to Board approval). Such bonus shall be paid
to Employee no later than March 15 of the year following the year to which it
applies, as a “short-term deferral” under Treas. Reg. 1.409A-1(b)(4). Employee
will be reimbursed by the Company for reasonable travel, lodging, meals and
other expenses incurred by Employee in connection with performing his services
hereunder in accordance with the Key Companies’ policies as in effect from time
to time.

3. Vacations; Benefits. Employee will be entitled to (i) not less than 20
vacation days per calendar year (prorated for any partial year of service), with
no carryover to subsequent years, and (ii) participation in such other fringe
benefits, including, without limitation, personal time off, group medical and
dental, life, accident and disability insurance, retirement plans and
supplemental

 

Employment Agreement of                     

 



--------------------------------------------------------------------------------

and excess retirement benefits as the Company may provide from time to time for
similarly-situated employees of the Company; provided, however, that during the
term of this Agreement, Employee shall not be entitled to or eligible for
severance under any other plan, program, policy, or agreement.

4. Termination and Severance. Employee’s employment is at-will and may be
terminated by Employee or the Company for any reason at any time during the term
of this Agreement, subject to the severance provisions below. Employee agrees
that he has fully negotiated this Section 4 of his Agreement with the Company to
provide for sufficient severance pay, as appropriate, upon termination of
employment.

 

  (a) Termination of Employment by the Company for Cause; Termination of
Employment by Employee other than for Good Reason or Within 10 Days of Company
Providing Notice of Non-Renewal. In the event (i) Employee’s employment is
terminated by the Company for Cause or (ii) Employee voluntarily terminates his
employment for any reason other than (y) Good Reason following a Change in
Control, as described below, or (z) within 10 days following Notice of
Non-Renewal by the Company, the Company shall have no further obligations to
Employee except that accrued but unpaid salary through Employee’s termination
date and any expense reimbursements owed Employee through the date of
termination. As used in this Agreement, the term “Cause” shall mean (1) the
willful and continued failure by Employee to substantially perform Employee’s
duties hereunder (other than any such willful or continued failure resulting
from Employee’s incapacity due to Employee’s Disability (defined below)), (2)
repeated substandard work performance or repeated unreliability that has not
been cured to the Company’s satisfaction after notice of the same as has been
provided to Employee; (3) serious workplace misconduct, (4) Employee’s
engagement in misconduct that Employee knows or should know reasonably could be
injurious to any of the Key Companies, monetarily or otherwise (including
injurious to the reputation of such Company); (5) Employee’s conviction of a
felony by a court of competent jurisdiction or a plea of no contest to a felony
charge, (6) fraud or other material dishonesty against any of the Key Companies,
(7) the breach of any of the provisions hereof, or (8) the violation by Employee
of any of the Key Companies’ policies, rules or guidelines as in effect from
time to time, including without limitation, the Code of Business Conduct,
securities trading policy or anti-trust policy.

 

  (b)

Involuntary Termination of Employment Because of Death, Disability, or other
than for Cause. In the event Employee’s employment is involuntarily terminated
during the term of the Agreement (i) by Employee’s death, (ii) due to Employee’s
Disability (as defined below), or (iii) by the Company other than for Cause,
Employee will be eligible to receive (x) a lump sum severance payment equal to
Employee’s annual Base Salary, less applicable deductions and withholdings, on
the thirtieth (30th) day following Employee’s termination, (y) continued
coverage for Employee and his dependents under the Company’s medical and dental
benefit plans for 12 months at a cost to Employee equal to the cost of such
coverage for similarly-

 

Employment Agreement of                     

 

2



--------------------------------------------------------------------------------

  situated employees of the Company, which continued coverage shall immediately
end upon obtainment of new employment and coverage under a similar welfare
benefit plan (with the obligation to promptly report such new coverage to the
Company) and (z) accelerated vesting and immediate exercisability of all
outstanding equity awards previously granted to Employee, with the vesting of
equity awards that are based in whole or in part on performance being determined
by the Board (or a committee thereof) in compliance with Section 162(m) of the
Internal Revenue Code and the regulations promulgated thereunder. Employee shall
not be eligible to receive the severance payment, the continued coverage or the
accelerated vesting unless and until he (or in the event of Employee’s death,
his estate) executes and returns on a timely basis, without revoking, a release
of claims in a form acceptable to the Company. As used in this Agreement, the
term “Disability” means Employee’s inability, with or without reasonable
accommodation, to perform Employee’s obligations and duties hereunder by reason
of physical or mental illness or injury for a period of 120 days.

(c) Notice of Non-Renewal by Company. In the event the Company provides Employee
with Notice of Non-Renewal of the Agreement at the end of the then-current term
and the Company (i) terminates Employee’s employment at the end of the
then-current term or (ii) does not terminate Employee’s employment at the
expiration of the then-current term, but Employee provides the Company with
notice of resignation within ten business days from Employee’s receipt of such
Notice of Non-Renewal, Employee will be eligible to receive (x) a lump sum
payment equal to Employee’s annual Base Salary at the time of termination of
employment, less applicable deductions and withholdings, on the thirtieth (30th)
day following termination of the Agreement, (y) continued coverage for Employee
and his dependents under the Company’s medical and dental benefit plans for 12
months at a cost to Employee equal to the cost of such coverage for
similarly-situated employees of the Company, which continued coverage shall
immediately end upon obtainment of new employment and coverage under a similar
welfare benefit plan (with the obligation to promptly report such new coverage
to the Company) and (z) accelerated vesting and immediate exercisability of all
outstanding equity awards previously granted to Employee, with the vesting of
equity awards that are based in whole or in part on performance being determined
by the Board (or a committee thereof) in compliance with Section 162(m) of the
Internal Revenue Code and the regulations promulgated thereunder. Employee shall
not be eligible to receive the severance payment, the continued coverage or the
accelerated vesting unless and until he (or in the event of Employee’s death,
his estate) executes and returns on a timely basis, without revoking, a release
of claims in a form acceptable to the Company.

 

  (d) Involuntary Termination following a Change of Control. If, within one year
following a Change of Control (as defined in Exhibit A) of Key, Employee resigns
with Good Reason, as that term is defined below, then Employee will be entitled
to receive the payments and benefits set forth in Section 4(b) above.

 

Employment Agreement of                     

 

3



--------------------------------------------------------------------------------

“Good Reason” shall mean the occurrence of one or more of any of the following
without Employee’s consent within one year of the effective date of a Change in
Control:

(1) A material diminution in Employee’s base compensation, authority, duties or
responsibilities from those in effect immediately prior to the date a Change in
Control occurs;

(2) The requirement that Employee primarily perform services under this
Agreement from a location that is thirty (30) miles or greater from the location
at which Employee was required to primarily perform services immediately prior
to the date a Change in Control occurs; or

(3) Any other action or inaction by the Company that constitutes a material
breach of this Agreement.

Good Reason shall only be found to exist where (x) Employee provided written
notice to Company of the existence of one of the above conditions within 90 days
of the initial existence of such condition, (y) the Company was provided 30 days
from the date of Employee’s notice to remedy that condition (the “Cure Period”),
and (z) the condition was not remedied by the Company during the Cure Period.

 

  (e) Special Rules Pertaining to Termination. For purposes of this Agreement,
Employee’s employment will not be considered to have terminated unless, as a
result of a termination, Employee has had a “separation from service” (as that
term is defined in Treas. Reg. § 1.409A-1(h)) with the “Key Energy Controlled
Group.” The term “Key Energy Controlled Group” means the group of corporations
and trades or businesses (whether or not incorporated) composed of the Company
and every entity or other person which together with the Company constitutes a
single “service recipient” (as that term is defined in Treas. Reg. §
1.409A-1(g)) as the result of the application of Treas. Reg. § 1.409A-1(h)(3).

5. Protection of Confidential Information. During Employee’s employment
relationship with the Company, the Company has provided and will continue to
provide access to information that is among its increasing body of trade
secrets, engineering data, proprietary data, intellectual property, customer
data, or other confidential information of the Key Companies, which will be
necessary for Employee to perform his duties and responsibilities to the
Company. Employee’s position is a position of trust and confidence that involves
working with the Key Companies’ Confidential Information and developing
additional Confidential Information for use by the Key Companies. The Company
has disclosed and will continue to disclose or grant access to Confidential
Information to Employee after Employee’s execution and delivery of this
Agreement, in which Employee agrees to protect Confidential Information and in
which Employee acknowledges the terms of which are no more restrictive than
necessary to protect the Key Companies’ legitimate business interests, including
Confidential Information and goodwill.

 

Employment Agreement of                     

 

4



--------------------------------------------------------------------------------

  (a) Non-disclosure Obligation. During the period of Employee’s employment and
forever thereafter, Employee will not, without the express written consent of
the Chief Executive Officer or the General Counsel or Chief Legal Officer of
Key, directly or indirectly communicate or divulge to, or make available to, or
use for Employee’s own benefit or for the benefit of any competitor or any other
person or entity, any Confidential Information, except to the extent that
disclosure is required (i) at the Company’s direction or (ii) by a court or
other governmental agency of competent jurisdiction.

 

  (b) Confidential Information Defined. “Confidential Information” refers to any
item of information, or a compilation of information, in any form (tangible or
intangible), related to the Key Companies’ business that the Key Companies have
not made public or authorized public disclosure of, and that is not generally
known to the public or to other persons who might obtain value or competitive
advantage from its disclosure or use. Confidential Information will not lose its
protected status under this Agreement if it becomes generally known to the
public or to other persons through improper means such as the unauthorized use
or disclosure of the information by Employee or another person. Confidential
Information includes, but is not limited to, personnel information (including
information relating to any and all aspects of compensation of any and all
employees of the Key Companies), ideas, discoveries, designs, inventions,
improvements, trade secrets, engineering data, proprietary data, intellectual
property, customer data, technology, know-how, manufacturing processes, design
specifications, writings and other works of authorship, computer programs,
financial information, accounting information, organizational structure, Key
Companies’ expenditures, marketing plans, customer lists and data, business
plans or methods and the like, that relate in any manner to the actual or
anticipated business of the Key Companies, as well as any and all information
regarding the Key Companies other than information disclosed in public filings
under the Securities Exchange Act of 1934, as amended. Confidential Information
shall not include information that is publicly available, unless such
information became publicly available by reason of a breach of this Agreement by
Employee.

 

  (c)

Steps to Protect Information. At all times, Employee agrees to use all
reasonable and available methods to prevent the unauthorized use or disclosure
of Confidential Information. Depending upon the circumstances, available methods
may include but are not limited to: marking information “Confidential,” sharing
information with authorized persons only on a need-to-know basis, maintaining
the integrity of password protected computer systems, and otherwise storing
information in a manner that prevents unauthorized access. Employee shall
maintain at his work station and/or any other place under his control only such
Confidential Information as he has a current “need to know” in the furtherance
of the Key Companies’ business. Employee shall return to the appropriate person
or location or otherwise properly dispose of Confidential Information once that
need to know no longer exists. Employee shall not make copies of or otherwise
reproduce Confidential Information unless there is a legitimate business need of
the Key Companies for reproduction. Employee shall not store electronic data of
the Key Companies, including but not limited to Confidential Information, on any
electronic storage

 

Employment Agreement of                     

 

5



--------------------------------------------------------------------------------

  device that is not owned by the Company without prior consent of the Company.
If Employee does store electronic data on an electronic storage device that is
not owned by the Company, with or without consent of the Company, Employee
hereby agrees to surrender within three (3) business days following demand by
the Company any and all such electronic storage devices to the Company for
inspection, data retrieval, and data removal.

 

  (d) Return of Confidential Information. Employee agrees that all Confidential
Information received by Employee during Employee’s employment with the Company
is, and shall be, the property of the Company exclusively. Employee agrees to
immediately return to the Company (or, with the Company’s permission, destroy)
all of the material mentioned above, including memoranda or notes taken by
Employee and all tangible materials, including, without limitation,
correspondence, drawings, blueprints, letters, notebooks, reports, flow-charts,
computer programs and data proposals, at the request of the Company. No copies
will be made by Employee, or retained by Employee, of any such Confidential
Information, whether or not developed by Employee.

 

  (e) Third Party Information. Employee acknowledges that the Company may
receive from third parties their confidential information subject to a duty on
the Company’s part to maintain the confidentiality of such information and to
use it only for certain limited purposes. Employee agrees that he owes the
Company and such third parties, during the period of employment and thereafter,
a duty to hold all such confidential information in the strictest confidence and
not to disclose or use it, except as necessary to perform his obligations
hereunder and as is consistent with the Company’s agreements with such third
parties.

6. Intellectual Property; Assignment of Work Product. Employee shall assign and
does hereby assign to the Key Companies, the entire right, title and interest
(including, but not limited to, rights to prepare derivative works, adaptations
and modifications) for the entire world in and to all work performed, writings,
formulas, designs, models, drawings, recordings, photographs, design inventions
and other inventions whether or not patentable, patents, copyrights, trade
secrets, any other intellectual property rights, products, technology, and other
proprietary rights made, conceived or reduced to practice or authorized by the
Key Companies, either solely or jointly with others pursuant to or in connection
with services rendered under this Agreement or with use of information,
materials or facilities of the Key Companies received or used by Employee during
the term of this Agreement. Employee agrees to sign, execute and acknowledge or
cause to be signed, executed and acknowledged without cost, but at the expense
of the Company, any and all documents and to perform such acts as may be
necessary, useful or convenient for the purpose of securing to the Company, or
its nominees, patent, trademark or copyright protection throughout the world
upon all such writings, formulas, designs, models, drawings, recordings,
photographs, and inventions, whether or not patentable, patents, copyrights,
trade secrets, any other intellectual property rights, products, technology, and
other proprietary rights, title to which the Company may acquire in accordance
with the provisions of this clause. Employee shall not contest the validity of
any invention, any copyright, any trademark, or any mask work registration owned
by or vesting in the Key Companies under this Agreement.

 

Employment Agreement of                     

 

6



--------------------------------------------------------------------------------

7. Consultation with Legal Counsel; Entire Agreement. Employee acknowledges and
agrees that Employee has been provided a reasonable time to review this
Agreement with legal counsel and to consider the terms and provisions of this
Agreement. Both parties acknowledge and agree that they are voluntarily entering
into this Agreement, after consultation with their legal counsel if so desired.
This Agreement (together with any equity agreements pursuant to which equity is
granted to Employee) contains the entire agreement between Employee and the
Company and may not be amended except by written agreement of Employee and a
duly authorized representative of the Company. This Agreement supersedes any and
all prior agreements and understandings between Employee and the Company
regarding any and all aspects of his employment relationship with the Company
and any of its affiliates, whether written or oral [, except those terms
provided for in the Offer Letter dated             , 2017 that are not addressed
herein]. To the extent there is any conflict between this Agreement and the
Offer Letter, the terms of this Agreement shall control. 

8. Withholding and Certain Tax Matters. Employee acknowledges and agrees that
any or all payments under this Agreement may be subject to reduction for tax and
other required withholdings.

 

  (a) Interpretation of Agreement. To the full extent possible, the terms of
this Agreement shall be construed and administered so that no amount is
includable in Employee’s gross income under Code Sec. 409A, and those sections
of the Agreement relating to timing of payments shall be effective as of the
Commencement Date of this Agreement.

 

  (b) Payment Schedule. Notwithstanding any provision of this Agreement, if the
payment of any amount under this Agreement would cause an amount to be included
in Employee’s gross income under Section 409A of the Internal Revenue Code
because the timing of such payment is not delayed as provided in Section 409A(a)
(2) (B) of the Internal Revenue Code, then any such payments that Employee would
otherwise be entitled to during the first six months following the date of
Employee’s separation from service shall be accumulated and paid on the date
that is six months after the date of Employee’s termination of employment (or if
such payment date does not fall on a business day of the Company, the next
following business day of the Company), or such earlier date upon which such
amount can be paid without causing any amount to be included in Employee’s gross
income under Section 409A of the Internal Revenue Code.

 

  (c)

Tax Gross-up Payment. In the event that any amount arising from Section 4(d) of
this Agreement is includable in Employee’s gross income under Code Sec. 409A as
the result of the terms of this Agreement and/or the administration of those
terms (the “Included Amount”), then the Company shall pay to Employee an amount
equal to the 20% additional tax imposed under Code Sec. 409A on the Included
Amount, together with any underpayment penalties and interest (the “Additional
Tax”) resulting from the inclusion of the Included Amount. The Company also will
pay Employee an additional amount necessary to “gross up” Employee for
additional income taxes on the Additional Tax payment, on the earlier of (a) the

 

Employment Agreement of                     

 

7



--------------------------------------------------------------------------------

  thirtieth day following the date on which it is finally determined by a court
or administrative agency that the Included Amount was includable, or (b) the
last day of Employee’s taxable year following the taxable year in which Employee
remitted the taxes due as the result of the application of Code Sec. 409A.

9. Governing Law. Any dispute concerning Employee’s employment or this Agreement
will be governed and construed exclusively in accordance with the laws of Texas
applicable to agreements made and performed entirely within such state, without
giving effect to any choice or conflicts of laws principles, with venue of any
dispute arising out of or related to this Agreement or to Employee’s employment
exclusively found in Harris County, Texas.

10. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of and be enforceable by the successors and assigns of the
parties hereto, which in his case shall include his estate, heirs, executors,
administrators, personal and legal representatives, distributees, devisees, and
legatees.

11. Counterparts. This Agreement may be executed in duplicate counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one agreement.

SIGNATURE PAGE FOLLOWS

 

Employment Agreement of                     

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

KEY ENERGY SERVICES, LLC By:  

/s/ Robert Drummond

  ROBERT DRUMMOND   President and Chief Operating Officer

ACCEPTED AND AGREED:

 

 

[NAME]

[Title]

 

Employment Agreement of                     

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Definition of Change of Control of Key Energy Services, Inc.

“Change of Control” shall mean:

a. the consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction or event (a “Business Combination”)
involving the Company, which results in: (A) the holders of the Company’s voting
securities immediately prior to the Business Combination no longer holding at
least 60% of the total voting power of (x) the entity resulting from such
Business Combination (the “Surviving Entity”) or (y) if applicable, the parent
company that directly or indirectly has beneficial ownership of at least 95% of
the voting power and (B) Platinum Equity Advisors, LLC and its affiliates no
longer holding the ability to elect, directly or indirectly, (x) a majority of
the members and (y) members holding a majority of the voting power, in each
case, of the board of directors of the parent (or, if there is no parent, the
Surviving Entity); or

b. the consummation of a sale of all or substantially all of the Company’s
assets (other than to an affiliate of Platinum Equity Advisors, LLC); or

c. the stockholders of the Company approve a plan of complete dissolution or
liquidation of the Company.

Notwithstanding the foregoing, a “Change of Control” shall not include any
Chapter 11 proceeding except as otherwise provided in the joint prepackaged plan
of reorganization of the Company and its debtor affiliates (the “Plan”) and any
supplement to the Plan incorporated prior to confirmation of the Plan; and
provided further, none of (1) the facts or circumstances giving rise to the
commencement of, or occurring in connection with, the any case filed for the
Company or its debtor affiliates under Chapter 11 of the bankruptcy code,
(2) the issuance of shares of common stock of the Company reorganized pursuant
to the Plan (“Reorganized Key”), or (3) implementation or consummation of any
other transaction pursuant to the Plan shall constitute a “change in ownership”
or “change of control” (or a change in working control) of any executory
contract or other agreement (whether entered into before or after the date the
Company files the Plan).

 

Employment Agreement of                     

 

10